DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been reviewed by the examiner and entered of record in the file. 
2.	Accordingly, claims 1 and 34 are amended, claims 5, 21-24, 27, 28, 30 and 35-40 are cancelled, and claims 41 and 42 are newly added.  Claims 1, 4, 6, 7, 9-11, 14, 17-20, 31-34 and 41-42 are currently pending in the instant application. 
Information Disclosure Statement
3.	The information disclosure statement (IDS), submitted on January 26, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112
4.	Claims 1, 4-7, 9-11, 14, 17-24, 27, 28, and 30-40 were previously rejected under 35 U.S.C. 112(a), as lacking enablement.
	Upon further consideration of Applicant’s amendatory changes to claim 1 in which the form of the pharmaceutical composition is limited to a plurality of pellets, wherein each pellet comprises a core and the two distinct coatings are better defined (i.e. the components for both the extended release coating and the delayed release withdrawn.

REASONS FOR ALLOWANCE
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 1, 4, 6, 7, 9-11, 14, 17-20, 31-34, 41 and 42 are allowable over the prior art, as newly renumbered claims 1-18.   The following is an examiners statement of reasons for allowance:
This invention relates to novel method of treating a seizure disorder in a human patient, comprising administering orally, once daily, a modified release lacosamide composition, wherein said pharmaceutical composition comprises a plurality of pellets, each pellet comprising: (i) a pellet core comprising lacosamide or a pharmaceutically acceptable salt thereof; (ii) an extended release coating comprising (a) ethyl cellulose, (b) povidone or hypromellose, and (c) diethyl phthalate or medium drain triglycerides; and (iii) a pH dependent coating comprising at least one polymer comprising methacrylic acid or a methacrylic ester; wherein said pharmaceutical composition has a dissolution profile for said drug characterized by less than 2.3% release at two hours and one or more of:
(a)    less than 25% release at 4 hours,
(b)    at least 35% release at 9 hours,
(c)    at least 65% release at 12 hours, 

and wherein said dissolution is carried out in 900 mL simulated gastric fluid (pH 1.2) at 37±0.5°C for the first two hours, followed by 900 mL simulated intestinal fluid (pH 6.8) at 37±0.5°C for the subsequent four hours, followed by 900 mL phosphate buffer (pH 7.5) at 37±0.5°C for the subsequent 18 hours, wherein all dissolution is performed in a USP Apparatus 1 (Basket), with a rotational speed of 100 rpm; and wherein said pharmaceutical composition has a plasma concentration profile for said max of 8 to 20 hours as determined by oral administration of a single dose of said pharmaceutical composition to a fasted human subject.


	After a thorough search, the closest relevant art Cawello (U.S. 2013/ 0251803 A1) teach a method of treating epilepsy or partial-onset seizures comprising administering a modified release lacosamide composition that comprises a tablet having a core comprising the components Lacosamide and hydroxypropylcellulose with a film coating comprising propylene glycol (see example 54 in page 62).  However, Applicant’s instantly recited lacosamide formulation comprises a plurality of pellets, wherein each pellet comprises the components (i) a pellet core comprising lacosamide, (ii) an extended release coating, and (iii) a separate pH dependent delayed release coating, having a unique release profile demonstrating improved pharmacokinetics and steady state plasma concentration over the known formulation taught by Cawello.  Therefore Cawello fails to teach, suggest or render obvious the instant claimed method of treatment.  The Declaration submitted under 37 CFR 1.132 by Harlan S. Hall (“the Hall Declaration”) of July 20, 2020 states that the instant specification provides sufficient teaching and support to enable one skilled in the art to prepare a modified release lacosamide formulation with the limited ingredients recited for the extended release coating as well as the delayed release coating, and having the claimed dissolution profile without undue experimentation.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 11, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611